Title: From John Adams to Benjamin Stoddert, 25 September 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy Sept 25th 1800

I have received your favor of the 15th. Privateers manned by Spaniards with French commissions are intollerable. Remonstrances ought to be made to the Spanish govenors & to the Court of Madrid in a serious tone.—The Warren is arrived in Nantaskett Road, but I have nothing from any officer. The Captain, Col. Pickerings nephew, Newman is dead. I know not the character of the ship.
If our ships lye in harbor or suffer their people to make frolicks on shore, they infallibly take fevers. The least debauchery or even intemperance on shore, never fails to give them fevers & they have not prudence or fortitude enough to keep out of bad houses & vicious courses if they are allowed to sleep one night on shoar. I am extreamly sorry to learn the indisposition of Mr. Dexter but hope your next will inform one of his health.
Very respectfully
